Title: To George Washington from Colonel Josiah Starr, 27 August 1780
From: Starr, Josiah
To: Washington, George


                    
                        Teneck [N.J.] 27th Augt 1780
                    
                    Whereas Ensn William Taracy, has Represented to me the Extradanary circomstances of his family, is Such that on his continuing in the Service, they must Suffer; which induses him to Solisit, leave to Retire, from the Service; which representation I am inclined to believe is true; I do therefore at his request Recommend him to your Exellency for a Discharge.  I have the honour to be your Exellencys most Obedient humble Servt
                    
                        Josiah Starr Colo.
                    
                